Exhibit 10.3

 

--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

among

ALLIANCE RESOURCE HOLDINGS, INC.

ALLIANCE RESOURCE GP, LLC

ALLIANCE RESOURCE MANAGEMENT GP, LLC

and

ALLIANCE RESOURCE PARTNERS, L.P.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

Definitions

   1

1.1

  

Definitions

   1

ARTICLE II

  

Business Opportunities

   3

2.1

  

Restricted Businesses

   3

2.2

  

Permitted Exceptions

   3

2.3

  

Procedures

   4

2.4

  

Termination

   6

2.5

  

Scope of Restricted Business Prohibition

   6

2.6

  

Enforcement

   6

ARTICLE III

  

Indemnification

   7

3.1

  

Indemnification of MGP by SGP

   7

3.2

  

Indemnification of Partnership Entities by ARH

   7

3.3

  

Indemnification Procedures

   7

ARTICLE IV

  

Assignment

   8

4.1

  

Assignment of Rights by Partnership Entities to ARH

   8

ARTICLE V

  

Miscellaneous

   9

5.1

  

Choice of Law; Submission to Jurisdiction

   9

5.2

  

Notice

   9

5.3

  

Entire Agreement; Supersedure

   9

5.4

  

Effect of Waiver or Consent

   9

5.5

  

Amendment or Modification

   9

5.6

  

Assignment

   10

5.7

  

Counterparts

   10

5.8

  

Severability

   10

5.9

  

Gender, Parts, Articles and Sections

   10

5.10

  

Further Assurances

   10

5.11

  

Withholding or Granting of Consent

   10

5.12

  

Laws and Regulations

   10

5.13

  

Negotiation of Rights of Limited Partners, Assignees, and Third Parties

   10

 

-i-



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing Date
by and among Alliance Resource Partners, L.P., a Delaware limited partnership
(the “MLP”), Alliance Resource Holdings, Inc., a Delaware corporation (“ARH”),
Alliance Resource GP, LLC, a Delaware limited liability company and special
general partner of the MLP (the “SGP”), Alliance Resource Management GP, LLC, a
Delaware limited liability company and managing general partner of the MLP (the
“MGP”).

RECITAL:

ARH, the MLP, the SGP, in its capacity as the special general partner of the MLP
and Alliance Resource Operating Partners, L.P., a Delaware limited partnership
(the “OLP”), and the MGP, in its capacity as the managing general partner of the
MLP and the OLP, desire by their execution of this Agreement to evidence their
understanding, (i) as more fully set forth in Article II of this Agreement, with
respect to (a) those business opportunities that ARH will not pursue unless the
MLP has declined to engage in such business opportunity for its own account and
(b) the procedures whereby such business opportunities are to be offered to the
MLP and accepted or declined and (ii) as more fully set forth in Article III of
this Agreement, with respect to (a) the indemnification obligations of the SGP
in favor of the MGP relating to the indebtedness incurred by the SGP and assumed
by the OLP on the Closing Date and (b) the indemnification obligations of ARH in
favor of the Partnership Entities relating to any liabilities associated with
Martiki Coal Corporation, MAPCO Coal International, Inc. and Cari International
Mining, Inc.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions. (a) Capitalized terms used herein but not defined herein shall
have the meanings given them in the MLP Agreement.

(b) As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” shall have the meaning attributed to such term in the MLP Agreement.

“Agreement” shall mean this Omnibus Agreement, as amended, modified, or
supplemented from time to time in accordance with the terms hereof.

“ARH” shall mean Alliance Resource Holdings, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

“ARH Entities” shall mean ARH and any of its Affiliates, other than the
Partnership Entities and The Beacon Group, LP and its affiliated funds.

“Bank Credit Agreement” means the Credit Agreement, dated as of August 16, 1999,
by and among the SGP, as Borrower, and The Chase Manhattan Bank, as Paying Agent
thereunder, The Chase Manhattan Bank and Citicorp USA, Inc., as
Co-Administrative Agents thereunder and the Initial Lenders and Swing Line Bank
named as parties thereto.

“Change of Control” shall have the meaning attributed to such term in
Section 2.4.

“Closing Date” shall mean the date of the closing of the initial public offering
of common units representing limited partner interests in the MLP.

“Conflicts Committee” shall have the meaning attributed to such term in the MLP
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Indemnified Party” shall have the meaning assigned to such term in
Section 3.3(a).

“Indemnifying Party” shall have the meaning assigned to such term in
Section 3.3(a).

“Losses” shall have the meaning assigned to such term in Section 3.1.

“Martiki Sale Agreement” shall mean the Stock Purchase and Sale Agreement, dated
November 6,1998 between MAPCO Coal Inc. and Coal Ventures Holding Company, Inc.

“MGP” shall mean Alliance Resource Management GP, LLC, a Delaware limited
liability company and managing general partner of the MLP.

“MLP” shall mean Alliance Resource Partners, L.P., a Delaware limited
partnership, and any successors thereto.

“MLP Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement. No amendment or modification to the MLP Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
unless consented to by each of the parties to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
August 16, 1999, between the SGP and the several purchasers listed in the
Schedule A attached thereto.

“OLP” shall mean Alliance Resource Operating Partners, L.P., a Delaware limited
partnership, and any successors thereto.

“Partnership Entities” shall mean the SGP, the MGP and the MLP and any Affiliate
controlled by the SGP, the MGP or the MLP.

“Partnership Group” shall mean the MLP and any of its subsidiaries.

“Person” shall mean an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.

“SGP” shall mean Alliance Resource GP, LLC, a Delaware limited liability company
and special general partner of the MLP.

“Restricted Business” shall have the meaning attributed to such term in
Section 2.1.

“Voting Stock” means securities or membership interests of any class or series
of either ARH or the MGP entitling the holders thereof to vote on a regular
basis in the election of members of the board of directors, board of managers or
other governing body of such entity.

ARTICLE II

Business Opportunities

2.1 Restricted Businesses. Subject to the terms of the MLP Agreement, for as
long as the MGP (or any Affiliate of ARH) is the managing general partner of the
MLP or the OLP, each of the ARH Entities shall be prohibited from engaging in
the business of mining, marketing or transporting coal in any state in the
United States (a “Restricted Business”).

2.2 Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, an ARH Entity may pursue an opportunity to purchase or invest in, and
may ultimately purchase, own and/or operate, a Restricted Business under any of
the following circumstances:

(a) The Restricted Business was engaged in by the ARH Entity on the date of this
Agreement; or

(b) The fair market value of the assets that comprise the Restricted Business
represents less than a majority of the fair market value of the business being
considered for purchase or investment, in the reasonable belief of a majority of
the board of directors of the ARH Entity; or

 

-3-



--------------------------------------------------------------------------------

(c) The MGP (with the approval of the Conflicts Committee) has elected not to
cause a member of the Partnership Group to pursue such opportunity in accordance
with the procedures set forth in Section 2.3.

2.3 Procedures.

(a) In the event that an ARH Entity becomes aware of an opportunity to purchase
a Restricted Business, then, as soon as practicable, such ARH Entity shall
notify the MGP of such opportunity and deliver to the MGP all information
prepared by or on behalf of such ARH Entity relating to such potential purchase.
As soon as practicable but in any event within 30 days after receipt of such
notification and information, the MGP, on behalf of the Partnership, shall
notify the ARH Entity that either (i) the MGP, on behalf of the Partnership, has
elected, with the approval of the Conflicts Committee, not to cause a member of
the Partnership Group to pursue the opportunity to acquire such Restricted
Business, or (ii) the MGP, on behalf of the Partnership, has elected to cause a
member of the Partnership Group to pursue the opportunity to acquire such
Restricted Business. If, at any time, the MGP or its Affiliates abandons such
opportunity (as evidenced in writing by the MGP or such Affiliates following the
request of the ARH entity), the ARH Entity may pursue such opportunity. Any
Restricted Business which is permitted to be purchased by an ARH Entity must be
so purchased (i) within 12 months of the time the ARH Entity becomes able to
pursue such acquisition in accordance with the provisions of this Section 2.3
and (ii) on terms not materially more favorable to the ARH Entity than were
offered to the Partnership. If either of these conditions are not satisfied, the
opportunity must be reoffered to the Partnership.

(b) In the event that an ARH Entity acquires a Restricted Business as part of a
larger transaction in accordance with the provisions of Section 2.2(b), then,
within 30 days of the consummation of such purchase, such ARH Entity shall
notify the MGP of such purchase and offer the Partnership the opportunity to
purchase the Restricted Business constituting a portion of such purchase and
deliver to the MGP all information prepared by or on behalf of or in the
possession of such ARH Entity relating to the Restricted Business. As soon as
practicable but in any event within 30 days after receipt of such notification,
the MGP shall notify the ARH Entity that either (i) the MGP, on behalf of the
Partnership, has elected, with the approval of the Conflicts Committee, not to
cause a member of the Partnership Group to purchase such Restricted Business, in
which event the ARH Entity shall be free to continue to engage in such
Restricted Business, or (ii) the MGP, on behalf of the Partnership, has elected
to cause a member of the Partnership Group to purchase such Restricted Business,
in which event the following procedures shall be followed:

(i) The ARH Entity shall submit a good faith offer to the MGP to sell the
Restricted Business (the “Offer”) to any member of the Partnership Group
designated by the MGP on the terms and for the consideration stated in the
Offer.

(ii) The ARH Entity and the MGP shall negotiate in good faith, for 60 days after
receipt of such Offer by the MGP, the terms on which the Restricted Business
will be sold to a member of the Partnership Group. The ARH Entity shall provide
all information concerning the

 

-4-



--------------------------------------------------------------------------------

business, operations and finances of such Restricted Business as may be
reasonably requested by the MGP.

(A) If the ARH Entity and the MGP agree on such terms within 60 days after
receipt by the MGP of the Offer, a member of the Partnership Group shall
purchase the Restricted Business on such terms as soon as commercially
practicable after such agreement has been reached.

(B) If the ARH Entity and the MGP are unable to agree on the terms of a sale
during such 60-day period, the ARH Entity shall attempt to sell the Restricted
Business to a Person that is not an Affiliate of the ARH Entity (a “NonAffiliate
Purchaser”) within nine months of the termination of such 60-day period. Any
such sale to a NonAffiliate Purchaser must be for a purchase price, as
determined by the board of directors of ARH Resources, not less than 95% of the
purchase price last offered by a member of the Partnership Group.

(iii) If, after the expiration of such nine-month period, the ARH Entity has not
sold the Restricted Business to a NonAffiliate Purchaser, it shall submit
another Offer (the “Second Offer”) to the MGP within seven days after the
expiration of such nine-month period. The ARH Entity shall provide all
information concerning the business, operations and finances of such Restricted
Business as may be reasonably requested by the MGP.

(A) If the MGP, with the concurrence of the Conflicts Committee, elects not to
cause a member of the Partnership Group to pursue the Second Offer, the ARH
Entity shall be free to continue to engage in such Restricted Business.

(B) If the MGP shall elect to cause a member of the Partnership Group to
purchase such Restricted Business, then the MGP and the ARH Entity shall
negotiate the terms of such purchase for 60 days. If the ARH Entity and the MGP
agree on such terms within 60 days after receipt by the MGP of the Second Offer,
a member of the Partnership Group shall purchase the Restricted Business on such
terms as soon as commercially practicable after such agreement has been reached.

(C) If during such 60-day period, no agreement has been reached between the ARH
Entity and the MGP or a member of the Partnership, the ARH Entity and the MGP
will engage an independent investment banking firm with a national reputation to
determine the value of the Restricted Business. Such investment banking firm
will determine the value of the Restricted Business within 30 days and furnish
the ARH Entity and the MGP its opinion of such value. The ARH Entity and the MGP
shall share equally the fees and expenses of such investment banking firm. Upon
receipt of such opinion, the MGP will have the option, subject to the approval
of the Conflicts Committee, to (A) cause a member of the Partnership Group to
purchase the Restricted Business for an amount equal to

 

-5-



--------------------------------------------------------------------------------

the value determined by such investment banking firm or (B) decline to purchase
such Restricted Business, in which event the ARH Entity will be free to continue
to engage in such Restricted Business.

2.4 Termination. The provisions of this Article II may be terminated by ARH upon
or at any time after a “Change of Control” of ARH or the MGP by written notice
to the MLP. A Change of Control of ARH or the MGP shall be deemed to have
occurred upon the occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the ARH or
the MGP to any Person or its Affiliates, unless immediately following such sale,
lease, exchange or other transfer such assets are owned, directly or indirectly,
by the ARH Entities, The Beacon Group, L.P. and its affiliated funds or the MGP;
(ii) the consolidation or merger of ARH or the MGP with or into another Person
pursuant to a transaction in which the outstanding Voting Stock of ARH or the
MGP is changed into or exchanged for cash, securities or other property, other
than any such transaction where (a) the outstanding Voting Stock of ARH or the
MGP is changed into or exchanged for Voting Stock of the surviving corporation
or its parent and (b) the holders of the Voting Stock of ARH or the MGP
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the Voting Stock of the surviving corporation or its parent
immediately after such transaction; or (iii) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of more than 50% of all Voting Stock of ARH or the MGP then outstanding, other
than (a) in a merger or consolidation which would not constitute a Change of
Control under clause (ii) above and (b) The Beacon Group, LP and its affiliated
funds.

2.5 Scope of Restricted Business Prohibition. Except as provided in this Article
II and the Partnership Agreement, each ARH Entity shall be free to engage in any
business activity whatsoever, including those that may be in direct competition
with any Partnership Entity.

2.6 Enforcement. The ARH Entities agree and acknowledge that the Partnership
Group does not have an adequate remedy at law for the breach by the ARH Entities
of the covenants and agreements set forth in this Article II, and that any
breach by the ARH Entities of the covenants and agreements set forth in Article
II would result in irreparable injury to the Partnership Group. The ARH Entities
further agree and acknowledge that any member of the Partnership Group may, in
addition to the other remedies which may be available to the Partnership Group
hereunder or under applicable law, file a suit in equity to enjoin the ARH
Entities from such breach, and consent to the issuance of injunctive relief
hereunder.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

Indemnification

3.1 Indemnification of MGP by SGP. The SGP shall indemnify, defend and hold
harmless the MGP from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses incurred
in connection with defending or investigating any such action or claim)
(collectively, “Losses”) relating to the indebtedness outstanding (including
principal and interest) under the Note Purchase Agreement and the Bank Credit
Agreement.

3.2 Indemnification of Partnership Entities by ARH. In addition to its
indemnification obligations under the Contribution Agreement (as defined in the
MLP Agreement), ARH shall indemnify, defend and hold harmless the Partnership
Entities from and against any Losses that are caused by, arise out of or are
attributable to:

(a) any and all liabilities associated with the former ownership by MAPCO Coal
Inc. of Martiki Coal Corporation including, but not limited to any
indemnification obligations of any of the Partnership Entities arising under
Section 8.1 of the Martiki Sale Agreement; provided, however, that ARH shall not
be obligated to indemnify the Partnership Entities against any such Losses
unless and until (i) the Partnership Entities have sought to receive
indemnification from Coal Ventures Holding Company, Inc. provided in Section 8.2
of the Martiki Sale Agreement and such relief has been denied by final
adjudication of a court of competent jurisdiction or (ii) the MGP, on behalf of
the MLP, reasonably determines that the Loss for which indemnification is sought
is not within the scope of the indemnification provided in Section 8.2 of the
Martiki Sale Agreement; and

(b) the former business and operations of MAPCO Coal International Inc., an
entity formed under the laws of Barbados, and Cari International Mining, Inc., a
Delaware corporation, and/or the dissolution of such entities and the related
distribution of their respective assets to their respective shareholders.

3.3 Indemnification Procedures.

(a) As used in this Section 3.3: the term “Indemnifying Party” refers to SGP, in
the case of any indemnification obligation arising under Section 3.1, and ARH,
in the case of any indemnification obligation arising under Section 3.2; and the
term “Indemnified Party” refers to the MGP, in the case of any indemnification
obligation arising under Section 3.1, and the Partnership Entities, as
applicable, in the case of any indemnification obligation arising under
Section 3.2.

(b) If any action, suit or proceeding shall be brought against an Indemnified
Party, or if the Indemnified Party should otherwise become aware of facts giving
rise to a claim for indemnification pursuant to Section 3.1 or 3.2, as
applicable, the Indemnified Party shall promptly notify the Indemnifying Party
in writing specifying the nature of and specific basis for such claim.

 

-7-



--------------------------------------------------------------------------------

(c) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in
Section 3.1 or 3.2, as applicable, including, without limitation, the selection
of counsel, determination of whether to appeal any decision of any court and the
settling of any such matter or any issues relating thereto; provided, however,
that no such settlement shall be entered into without the consent of the
Indemnified Party unless it includes a full release of the Indemnified Party
from such matter or issues, as the case may be.

(d) The Indemnified Party agree, at their own cost and expense, to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification set forth in Section 3.1 or 3.2, as
applicable, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name(s) of the Indemnified
Party to be utilized in connection with such defense, the making available to
the Indemnifying Party of any files, records or other information of the
Indemnified Party that the Indemnifying Party considers relevant to such defense
and the making available to the Indemnifying Party of any employees of the
Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of such Indemnified Party. In no event shall the
obligation of the Indemnified Party to cooperate with the Indemnifying Party as
set forth in the immediately preceding sentence be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of any claims covered by the indemnification set forth in this
Article III; provided, however, that the Indemnified Party may, at their own
option, cost and expense, hire and pay for counsel in connection with any such
defense. The Indemnifying Party agrees to keep any such counsel hired by the
Indemnified Party reasonably informed as to the status of any such defense, but
the Indemnifying Party shall have the right to retain sole control over such
defense.

(e) In determining the amount of any loss, liability or expense for which any
Indemnified Party is entitled to indemnification under this Article III, the
gross amount thereof will be reduced by any insurance proceeds realized or to be
realized by such Indemnified Party, and such correlative insurance benefit shall
be net of any insurance premium that becomes due as a result of such claim.

ARTICLE IV

Assignment

4.1 Assignment of Rights by Partnership Entities to ARH. The Partnership
Entities hereby irrevocably assign, transfer and convey to ARH:

(a) all rights, credits, claims, judgments and awards that may be received by
the Partnership Entities under the pending litigation styled Arch Mineral
Corporation ,et al. v. ICI Explosive USA, Inc., et al, U.S. District Court, S.
D. Indiana, Indianapolis Division, Case No. IP96

 

-8-



--------------------------------------------------------------------------------

– 0754 C – LT#C00376, in which case certain predecessors of the Partnership
Entities are plaintiffs, as more completely identified in paragraph 1 of
Schedule 2.1(a) of the Martiki Sale Agreement; and

(b) all right, title, benefits and interest of such Partnership Entities to any
as of yet uncollected cash and receivables set forth as excluded assets in
paragraphs 5(a), 5(b), 5(c) and 5(d) of Schedule 2.1(a) of the Martiki Sale
Agreement.

ARTICLE V

Miscellaneous

5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.

5.2 Notice. All notices or requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be sent to or made at the address set forth
below such party’s signature to this Agreement, or at such other address as such
party may stipulate to the other parties in the manner provided in this
Section 5.2.

5.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

5.4 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such party of its rights hereunder until the
applicable statute of limitations period has run.

5.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the parties hereto; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the MGP, will adversely affect the holders of

 

-9-



--------------------------------------------------------------------------------

Common Units. Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment” or an “Addendum” to this Agreement.

5.6 Assignment. No party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other parties
hereto.

5.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

5.8 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

5.9 Gender, Parts, Articles and Sections. Whenever the context requires, the
gender of all words used in this Agreement shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
All references to Article numbers and Section numbers refer to Parts, Articles
and Sections of this Agreement, unless the context otherwise requires.

5.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

5.11 Withholding or Granting of Consent. Each party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

5.12 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no party hereto shall be required to take any act, or fail to take
any act, under this Agreement if the effect thereof would be to cause such party
to be in violation of any applicable law, statute, rule or regulation.

5.13 Negotiation of Rights of Limited Partners, Assignees, and Third Parties.
The provisions of this Agreement are enforceable solely by the parties to this
Agreement, and no Limited Partner, Assignee or other Person shall have the
right, separate and apart from the MLP, to enforce any provision of this
Agreement or to compel any party to this Agreement to comply with the terms of
this Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on, and effective
as of, the Closing Date.

 

ALLIANCE RESOURCE HOLDINGS, INC.

By:

 

/s/ Thomas L. Pearson

 

Name:

 

Thomas L. Pearson

 

Title:

  Senior Vice President — Law and Administration, General Counsel and Secretary

 

Address for Notice:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Telecopy Number:

  (918) 295-7361

 

ALLIANCE RESOURCE PARTNERS, L.P.

By:

  ALLIANCE RESOURCE GP, LLC, its general partner

By:

 

/s/ Thomas L. Pearson

 

Name:

 

Thomas L. Pearson

 

Title:

 

Senior Vice President — Law and Administration, General Counsel and Secretary

 

Address for Notice:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Telecopy Number:

  (918) 295-7361

 

-11-



--------------------------------------------------------------------------------

ALLIANCE RESOURCE MANAGEMENT GP, LLC

By:

 

/s/ Thomas L. Pearson

 

Name:

 

Thomas L. Pearson

 

Title:

 

Senior Vice President — Law and Administration, General Counsel and Secretary

 

Address for Notice:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Telecopy Number:

  (918) 295-7361

 

ALLIANCE RESOURCE GP, LLC

By:

 

/s/ Thomas L. Pearson

 

Name:

 

Thomas L. Pearson

 

Title:

 

Senior Vice President — Law and Administration, General Counsel and Secretary

 

Address for Notice:

 

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

Telecopy Number:

  (918) 295-7361

 

-12-